By the Court.
When a trial judge refused to certify a bill of exceptions on the ground, among others, that it embraced matter which in his opinion was unnecessary and irrelevant, and when, on the hearing in this court of a mandamus sued out with a view to obtaining an order compelling the judge to certify such bill of exceptions, it appears that the matter in question was of the nature above indicated, the mandamus will not be made absolute.

Mandamus absolute denied.


All the Justices concurring.